Citation Nr: 1029108	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-31 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, 
to include as secondary to service-connected right knee 
patellofemoral chondromalacia with degenerative findings.

2.  Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to service-connected right knee 
patellofemoral chondromalacia with degenerative findings.

3.  Entitlement to service connection for a chronic disorder 
manifested by dizziness and rocking, including vertigo.

4.  Entitlement to service connection for a chronic disorder 
manifested by abdominal pain.

5.  Entitlement to service connection for a chronic disorder 
manifested by chest pain.

6.  Entitlement to service connection for carpal tunnel syndrome 
of the right wrist.

7.  Entitlement to service connection for carpal tunnel syndrome 
of the left wrist.

8.  Entitlement to an initial disability rating in excess of 10 
percent for right knee patellofemoral chondromalacia with 
degenerative findings.

9.  Entitlement to an initial disability rating in excess of 20 
percent for right acromioclavicular arthritis.

10.  Entitlement to an initial disability rating in excess of 30 
percent for chronic tension headaches.

11.  Entitlement to an initial disability rating in excess of 30 
percent for gastroesophageal reflux disease (GERD).

12.  Entitlement to an initial disability rating in excess of 50 
percent for adjustment disorder with mixed anxiety and depressed 
mood (previously rated as adjustment disorder and posttraumatic 
stress disorder (PTSD)).

13.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 2002 to June 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2005 and November 2007 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in St. Petersburg, Florida.  The appeal 
before the Board today was remanded in December 2009 for the 
purpose of affording the Veteran an opportunity to present 
personal testimony on these issues.  The Veteran and his wife 
testified before the undersigned Veterans Law Judge in April 
2010; a transcript of that hearing is associated with the claims 
folder.

The Board notes that it has recharacterized the issue of 
entitlement to service connection for vertigo to entitlement to 
service connection for a chronic disorder manifested by dizziness 
and rocking, including vertigo, as shown on the first page of 
this decision.  This was done with consideration of medical 
evidence of record which indicates that the Veteran has been 
variously diagnosed throughout this appeal with vertigo, 
vertiginous migraines, and dizziness of unknown etiology, as well 
as the Veteran's own lay testimony that he has not been formally 
diagnosed with chronic organic vertigo disorder.  See Brokowski 
v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009) (stating that, when determining the 
scope of a claim, the Board must consider "the claimant's 
description of the claim; the symptoms the claimant describes; 
and the information the claimant submits or that the Secretary 
obtains in support of that claim").  As discussed in the remand 
below, the record is not clear as to what diagnosis, if any, most 
appropriately describes the Veteran's symptoms.  The Board will 
not, therefore, limit this appeal to one diagnosed disorder 
(i.e., vertigo).  Id.  

The issues of service connection for a left knee disorder, a 
lumbar spine disorder, dizziness/rocking/vertigo, and bilateral 
carpal tunnel syndrome, entitlement to higher initial disability 
ratings for chronic tension headaches, right knee patellofemoral 
chondromalacia, GERD, and adjustment disorder, and entitlement to 
TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence fails to establish that the Veteran 
has been diagnosed with a chronic disorder manifested by 
abdominal and/or chest pain that is separate from service-
connected GERD and adjustment disorder with mixed anxiety and 
depressed mood.

2.  The Veteran's right acromioclavicular arthritis is manifested 
throughout this appeal by subjective complaints of pain and 
stiffness with objective evidence of arm elevation and abduction 
limited to no fewer than 80 degrees.


CONCLUSIONS OF LAW

1.  A chronic disorder manifested by abdominal pain was not 
incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

2.  A chronic disorder manifested by chest pain was not incurred 
in or aggravated by the Veteran's active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).  

3.  The criteria for an initial disability rating in excess of 20 
percent for right acromioclavicular arthritis have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

Review of the claims file reflects that letters sent to the 
Veteran in October 2004 and May 2006 satisfied VA's duty to 
notify requirements with respect to those issues decided herein.  
See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  In this 
regard, these letters informed the Veteran of the requirements 
needed to establish entitlement to service connection for his 
claimed disorders as well as the evidence and information 
necessary to establish a disability rating and an effective date 
should service connection be awarded.  The October 2004 letter 
also requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  

The Board acknowledges that neither of the aforementioned letters 
expressly address a claim for an increased disability rating.  
However, the increased rating issue decided herein deals with the 
initial disability rating assigned to the Veteran's right 
shoulder disability.  As such, it is a downstream issue from that 
of service connection and, given the fact that complete VCAA 
notice was provided as to the issue of service connection, 
additional VCAA notice is not required.  Id. at 491; VAOPGCPREC 
8-2003 (Dec. 22, 2003).  

Ideally, all notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  However, VA 
may proceed with adjudication of a claim if errors in the timing 
or content of the notice are, as in this case, not prejudicial to 
the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In the present 
case, the May 2006 letter providing notice as to how to establish 
a disability rating and an effective date was sent to the Veteran 
after the November 2005 rating decision that is on appeal.  
Nevertheless, the Veteran was provided ample opportunity to 
meaningfully participate in the adjudicatory process and, 
following the issuance of the May 2006 letter, the entire record 
was reviewed and the issues decided herein were readjudicated in 
a statement of the case dated in October 2006.  Thus, the Board 
finds no prejudice in proceeding with the current appeal.  See 
Mayfield, 19 Vet. App. at 121.

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claim decided herein and providing adequate VA examinations, when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§§ 3.159(c), 4.2 (2009).  The Veteran's service treatment records 
are associated with the claims folder, as well as all relevant VA 
and non-VA treatment records that pertain to his claims decided 
below.  The Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
these claims.  

In addition to the above development, the Veteran was afforded 
multiple VA orthopedic examinations during the pendency of this 
appeal which the Board finds adequate for rating purposes.  See 
38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (VA must ensure that any VA examination 
undertaken during an appeal is adequate for rating purposes).  
The examination reports reflect that a complete history was 
obtained from the Veteran and that all symptoms and findings 
relevant to the applicable rating criteria were reported, 
including any functional impact on the Veteran's social and 
occupational functioning.  When appropriate, additional tests, 
including x-rays, were obtained in conjunction with the Veteran's 
examination and the reports reflect consideration of additional 
functional impact due to pain, repetitive use, flare-ups, 
weakness, incoordination, etc.  

With regard to the Veteran's claims for service connection for 
chest pains and abdominal pains, the Board acknowledges that a VA 
examination was not provided.  However, after review of the 
claims file, the Board finds that the evidence of record does not 
warrant an examination and/or opinion because there is sufficient 
competent medical evidence to decide these claims.  See 38 C.F.R. 
§ 3.159(c)(4).  In this regard, the current medical and lay 
evidence of record does not indicate that the Veteran has been 
diagnosed with a disorder (other than a disability for which 
service connection has already been awarded) that is manifested 
by chest and/or abdominal pains.  Therefore, inasmuch as the 
Veteran has failed to present competent evidence of a current 
disability for which service connection may be awarded, the VA is 
not required to obtain an examination.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81-82 (2006).  

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence he should submit to substantiate his claims.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.  

Analysis

As an initial matter, the Board observes that the Veteran 
submitted additional evidence in support of his claims on appeal 
at the April 2010 Board hearing.  Seeing as this evidence was 
accompanied by a waiver of RO review, there is no prejudice in 
the Board considering this evidence in its determination.  38 
C.F.R. § 20.1304(c) (2009).



Service Connection

The Veteran contends that he is entitled to service connection 
for a disorder(s) manifested by abdominal and/or chest pain.  In 
testimony received during this appeal, the Veteran stated that 
both of these symptoms are most prominent when he is experiencing 
a flare-up of his service-connected GERD.  Statements of record 
also reflect that he has complained of increased pain when 
emotionally stressed.

In order to prevail on the issue of service connection under any 
theory of entitlement there must be competent evidence of a 
current disability at some point during a veteran's appeal.  
McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a 
current disability be present is satisfied "when a claimant has 
a disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim...even though the 
disability resolves prior to the Secretary's adjudication of the 
claim"); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  See also 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  
Evidence of a sign or symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and of 
itself, constitute a "disability" for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

In the present case, the Veteran's service and post-service 
treatment and examination reports reflect that his complaints of 
chest pain have been associated with his service-connected GERD.  
See VA Examination Report dated in December 2004 (more likely 
than not that Veteran's chest pain is related to his reflux); VA 
Gastroesophageal Clinic Note dated in April 2007 (long history of 
GERD symptoms with frequent heartburn, dyspepsia, nausea, chest 
pain).  The record suggests that his chest pain is alternatively 
associated with service-connected anxiety following a negative 
cardiac work-up in 2006.  See, e.g., VA Cardiac Consult dated in 
May 2006 (discomfort occurs when he is emotionally stressed).  At 
no time has the Veteran been diagnosed with a chronic disorder 
other than GERD or anxiety that is manifested by chest pain.

As for the Veteran's abdominal pain, his records are silent for a 
diagnosed disorder manifested by abdominal pain.  In this regard, 
the medical evidence reflects that his abdominal pains have been 
associated with GERD, including symptoms such as constipation 
which are rated as part of his service-connected disability.  See 
Sick Call Record dated in September 2003 (complains of feeling 
sick in stomach; diagnosed with rule out gastritis); VA 
Outpatient Treatment Note (complains of abdominal cramping and 
bloating the last two to three days); see also 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2009).  Moreover, further work-up of the 
Veteran, including an abdominal series in January 2006, has 
failed to reveal any additional disorder(s) manifested by 
abdominal pain.  

The Board acknowledges that the Veteran may be competent to 
provide lay evidence of a diagnosis.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (the veteran as a lay person is competent to 
report information of which he has personal knowledge, i.e., 
information that he can gather through his senses).  However, he 
testified in April 2010 that these symptoms are associated with 
his service-connected disabilities and that he has not been 
diagnosed with a separate disorder(s).  Therefore, inasmuch as 
the competent evidence of record fails to demonstrate that the 
Veteran has a current disorder(s) manifested by chest and/or 
abdominal pain for which service connection is not already in 
effect, service connection is not warranted for these issues.  
See Brammer, 3 Vet. App. at 225; see also U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Initial Disability Rating for Right Shoulder Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service treatment records and all other evidence of record 
pertaining to the history of the Veteran's service-connected 
disability evaluated herein.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Additionally, the Board is of the opinion that this case presents 
no evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and findings 
pertaining to the disability at issue.

By way of background, disability evaluations are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The 
Board attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2009).  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).

The Veteran was awarded a 20 percent initial disability rating 
for right acromioclavicular arthritis effective June 4, 2004, the 
date following his separation from active duty service.  Such 
disability rating has been assigned pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5201.  In the selection of code 
numbers assigned to disabilities and diseases, preference is to 
be given to the number assigned to the disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2009).  In the present 
case, the RO has assigned traumatic arthritis (Diagnostic Code 
5010) as the service-connected disease and limitation of motion 
of the arm (Diagnostic Code 5201) as the predominant residual 
condition.  Id.; 38 C.F.R. § 4.71a (2009).  

Diagnostic Code 5010 provides that traumatic arthritis should be 
rated as degenerative arthritis under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003, 
in turn, provides that a veteran's service-connected disability 
be rated according to the limitation of motion criteria 
applicable to the affected joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  If, however, the limitation of motion of the specific 
joint involved is noncompensable under the appropriate diagnostic 
code, no more than a 10 percent disability rating is appropriate 
if there is objective evidence of limitation of motion and 
degenerative arthritis established by x-ray findings.  Id.; see 
also 38 C.F.R. § 4.59 (2009) (with any form of arthritis, 
painful, unstable, or malaligned joints are entitled to at least 
the minimum compensable rating for the joint).  

VA law further provides that when evaluating a disability which 
contemplates limitation of motion, sections 4.40 and 4.45 of 
Title 38 of the Code of Federal Regulations require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability.  Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The 
United States Court of Appeals for Veterans Claims (Court) 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, the Veteran's reports of pain, 
swelling, fatigability, and weakness have been considered in 
conjunction with the Board's review of the limitation of motion 
diagnostic code(s).  

Limitation of motion of the arm is rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2009), and provides for a 20 
percent disability rating when motion is limited at shoulder 
level, a 30 percent disability rating when motion is limited to 
midway between side and shoulder level, and a 40 percent 
disability rating when motion is limited to 25 degrees from side.  
These ratings represent those available when rating a service-
connected disability which affects the major arm, rather than the 
minor arm.  Major and minor refer to a veteran's handedness, with 
a higher rating sometimes available for a disability affecting a 
veteran's dominant hand.  The historical evidence of record 
reflects that the Veteran is right-handed; thus, the major 
ratings are for application.  

In the instant appeal, medical and lay evidence of record 
supports no more than the currently assigned 20 percent initial 
disability rating under the criteria provided in Diagnostic Code 
5201.  Evidence dated throughout this appeal reflects that the 
Veteran has consistently complained of pain and/or tightness with 
overhead activities and stretching.  See, e.g., Physical Therapy 
Note dated in December 2003 (shoulder tight with overhead 
motion); VA Examination Report dated in December 2004 (pain with 
overhead activities); see also April 2010 Board Hearing 
Transcript.  Such complaints are consistent with his current 
disability rating, which contemplates limitation of motion at 
shoulder level.  Similarly, objective range of motion testing 
demonstrates flexion and abduction limited by additional 
functional factors, namely pain, to no fewer than 80 degrees.  
These represent the most severe findings of record and were 
recorded at the most recent VA examination in November 2007.  

The Board acknowledges that 80 degrees is actually below shoulder 
level.  However, as noted above, the next highest disability 
rating under Diagnostic Code 5201 contemplates motion limited to 
midway between side and shoulder level, which, in other words, is 
motion limited to 45 degrees of flexion or abduction.  Motion 
limited at shoulder level (or 90 degrees of flexion or abduction) 
more closely approximates the Veteran's current symptomatology 
because there is only a 10 degree difference between actual 
motion and motion contemplated by a 20 percent disability rating 
versus a 35 degree difference between actual motion and motion 
contemplated by a 30 percent disability.  This is a fairly 
significant difference; thus, it cannot be said that his 
disability picture "more nearly approximates" the criteria 
required for a higher initial disability rating, even when 
affording all reasonable doubt in favor of the Veteran.  See 
38 C.F.R. § 4.7.  

The Board has considered the potential applicability of other 
diagnostic criteria pertaining to shoulder disabilities.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991) (stating 
that the Board must consider and discuss all applicable 
provisions of law and regulation where they are made 
"potentially applicable through the assertions and issues raised 
in the record").  However, higher disability ratings are not 
available under such criteria.  In this regard, there is no 
competent lay or medical evidence that the Veteran's right 
acromioclavicular arthritis is characterized by symptomatology or 
manifestations such as ankylosis of the scapulohumeral 
articulation as contemplated by Diagnostic Code 5200.  And while 
the Board acknowledges that the Veteran's disability was 
previously rated pursuant to Diagnostic Code 5202, there is no 
indication in the competent evidence that his right shoulder has 
ever been manifested by malunion of the humerus with marked 
deformity, fibrous union of the humerus, a false flail joint, or 
flail shoulder during this appeal period.  See, e.g., MRI Report 
dated in January 2004 (very mild degenerative acromioclavicular 
joint disease and supraspinatus tendinopathy); VA Orthopedic 
Surgery Consult Note dated in June 2005 (MRI shows no evidence of 
rotator cuff tear, but some tendinopathy and possible impingement 
of the acromion).  There is also no indication of any 
neurological or muscular deficits associated with this disability 
in the competent evidence of record.  See, e.g., VA Orthopedic 
Surgery Consult Note dated in June 2005 (no neurological deficit 
or atrophy; good power).  

The Board recognizes that the Veteran is competent to provide 
evidence regarding the symptomatology he experiences and that it 
must consider such lay evidence in making its determination.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
However, as a layperson the Veteran is not competent to provide 
opinions requiring medical knowledge, such as whether his 
symptoms satisfy particular diagnostic criteria.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Furthermore, competency must 
be distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Thus, his assertions 
alone are not competent medical evidence that provides a basis 
for the assignment of a higher initial disability rating for his 
right shoulder disability.

Finally, the Board has considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular disability ratings 
are found to be inadequate, consideration of an extra-schedular 
disability rating commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an exceptional 
case is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  Id.; see also Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

Pertinent to the Board's determination, the criteria in the 
Rating Schedule pertaining to the Veteran's right shoulder 
disability focus on limitation of motion with consideration of 
functional loss due to pain, fatigue, lack of endurance, and 
incoordination; consideration has also been given to schedular 
criteria which address other impairment of the shoulder, 
including instability, ankylosis, and dislocation.  Thus, the 
Board is satisfied that the Rating Schedule adequately addresses 
the functional impairment and symptomatology associated with his 
right shoulder disability and any loss in earning capacity.  Cf. 
Smallwood v. Brown, 10 Vet. App. 93, 97-8 (1997) (the Board was 
required to consider whether referral for an extra-schedular 
rating was warranted where a medical examiner stated that a foul-
smelling odor related to the veteran's osteomyelitis precluded 
employment in a confined space with other workers).  Thus, it 
appears that the schedular criteria adequately compensate for any 
loss in earning capacity, and referral for extra-schedular 
consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); 
Thun, 22 Vet. App. at 116.

In sum, the Board finds that the Veteran is entitled to no more 
than the 20 percent disability rating already assigned to his 
service-connected right acromioclavicular arthritis.  As a 
preponderance of the evidence is against the assignment of a 
higher initial disability rating for the entirety of this appeal, 
his claim must be denied..  See Fenderson v. West, 12 Vet. App. 
119 (1999) (the Board must consider staged ratings); see also 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for abdominal pain is denied.

Entitlement to service connection for chest pain is denied.

Entitlement to an initial disability rating in excess of 20 
percent for right acromioclavicular arthritis is denied.  





REMAND

The Board regrets further delaying the Veteran's appeal.  
However, as discussed below, additional development is needed 
with regard to a number of the issues on appeal prior to the 
issuance of a final determination.  In brief, the medical 
evidence presently of record, including the VA examinations 
pertaining to these claims, is inadequate upon which to make a 
determination.  Thus, the Veteran should be afforded new VA 
examinations as to each of these issues.  See 38 C.F.R. § 4.2 
(2009); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Claims for Service Connection

Left Knee Disorder

Beginning with the Veteran's service connection claims on appeal, 
the Board concludes that a new VA examination is necessary with 
respect to the issue of entitlement to service connection for a 
left knee disorder because the VA examinations presently of 
record are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 
311-12 (2007) (once VA undertakes the effort to provide an 
examination when developing a service connection claim, even if 
not statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).  The Veteran was initially examined in 
December 2004, less than one year following separation from 
service, and diagnosed with a left knee medial meniscal tear.  
Yet no opinion was provided as to whether this left knee disorder 
is the result of an in-service incident in which the Veteran was 
struck by an electric vehicle or whether it is causally related 
to his service-connected right knee patellofemoral 
chondromalacia.  

The Board acknowledges that the November 2007 VA examination 
report of record contains an opinion that the disorder diagnosed 
on examination, left knee strain, is not the result of the 
Veteran's military service because there is are "no records" to 
support an in-service left knee injury.  This opinion, however, 
appears to ignore a number of relevant records including: (1) the 
May 2004 service treatment record in which the Veteran reported 
the February 2004 incident with the electric vehicle and 
indicated that he experienced occasional left knee soreness; (2) 
the September 2004 VA primary care note indicating complaints of 
left knee pain, popping, and feelings of hyperextension at a VA 
primary care appointment; (3) the December 2004 VA examination 
report in which the Veteran is diagnosed with a left knee medial 
meniscal tear; and (4) subsequent VA orthopedic treatment records 
show continued treatment for left knee chondromalacia patellae.  
As such, a new medical opinion is needed which clearly reflects 
consideration of this relevant medical evidence as well as the 
Veteran's own lay assertions of an in-service left knee injury 
and continued problems since service.  

As for the Veteran's contentions that his left knee disorder is 
the result of favoring his right knee, the November 2007 VA 
examiner determined that it would be speculation to opine as to 
whether the Veteran's left knee strain is secondary to his right 
knee disability because it would speculation to opine as to the 
exact cause of the Veteran's antalgic gait.  However, no effort 
was made to address the opinion provided by a VA physician 
assistant in June 2008 that "it is more likely than not that his 
left knee pain has worsened secondary to his right pain, due to 
change in gait to favor the right knee."  

Lumbar Spine Disorder

In addition to claiming service connection for a left knee 
disorder, the Veteran contends that he is entitled to service 
connection for a lumbar spine disorder.  In statements received 
during this appeal, the Veteran indicated that he was involved in 
a motor vehicle accident in late-2003 in which he injured his 
back, but that he was told not to report the incident and any 
injuries.  Thus, there is no record of treatment for back 
complaints in his service treatment records.  In support of his 
claim, the Veteran has submitted statements from his wife, a 
service buddy, and his service supervisor at the time of the 
incident attesting to the incident and his subsequent complaints 
of back problems.  

The medical evidence of record reflects that the Veteran was 
diagnosed with lumbar disc disease in June 2005; such diagnosis 
is based upon an MRI obtained following a motor vehicle accident 
in May 2005 in which the Veteran complained of low back pain.  In 
June 2008, his VA primary care physician's assistant noted in a 
treatment record that he had reviewed the statement from the 
Veteran's service supervisor supporting the prior back injury and 
that, based on this information, it was "more likely than not 
[V]eteran's current back pain is related to initial injury on 
active duty."  

The June 2008 opinion indicates that the Veteran's current back 
problems "may be associated" with an in-service event, injury, 
or disease.  Relevant to the reasons for this remand, it does 
not, however, appear to be based on a complete medical history of 
the Veteran as it pertains to his back.  In this regard, the VA 
physician's assistant does not appear to have knowledge of the 
fact that the Veteran was involved in a motor vehicle accident 
post-service (in May 2005) and that he was not diagnosed with 
lumbar disc disease until after this accident, in June 2005.  The 
Board acknowledges that the Veteran has presented lay evidence 
that a clinician later informed him that the bone spurs found on 
his lumbar spine were not the result of the May 2005 motor 
vehicle accident; however, the June 2008 opinion is not specific 
as to what lumbar pathology is the result of the in-service 
injury.  

In light of the above, the June 2008 opinion of record is 
insufficient upon which to award service connection.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the relevant 
inquiry when assessing the probative value of a medical opinion 
is whether the opinion reflects application of medical principles 
to an accurate and complete medical history).  However, given 
that it "indicates" that the Veteran may have a current back 
disorder that is related to an in-service injury, event, or 
disease, a VA examination should be obtained.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (the VA has a duty to provide a 
VA examination when the record lacks evidence to decide a 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease).  Since the 
Veteran has also claimed his lumbar disease as secondary to his 
right knee patellofemoral chondromalacia, an opinion should also 
be obtained as to the likelihood of any causal relationship 
between these two disorders.  

Bilateral Carpal Tunnel Syndrome

In statements submitted in June 2006, the Veteran indicated that 
he began to experience pain and numbness in his arms and hands 
while serving on active duty that were not addressed by medical 
personnel during service, but that were eventually diagnosed by 
the VA as carpal tunnel syndrome.  Alternatively, the Veteran 
testified at the April 2010 Board hearing that he has been forced 
to put additional pressure on his wrists when he ambulates due to 
the pain associated with his right knee disability, and that such 
pressure has aggravated his carpal tunnel syndrome in his wrists.  

The Veteran was evaluated by the VA in November 2007 and 
following a review of the claims file and an examination of the 
Veteran, the VA nurse practitioner concluded that "[i]t is less 
likely as not that this [Veteran's] CTS [(carpal tunnel 
syndrome)] . . . is caused by or a result of his . . . right knee 
condition."  It was noted that "[r]ight knee patellofemoral 
chondromalacia with degenerative findings does not cause CTS 
[(carpal tunnel syndrome)]."

While the Board acknowledges that the November 2007 VA opinion 
addresses the issue of whether there is a direct causal 
relationship between the Veteran's bilateral carpal tunnel 
syndrome and his service-connected right knee disability, it is 
inadequate because it fails to consider the Veteran's assertions 
regarding aggravation.  See Barr v. Nicholson, 21 Vet. App. at 
311-12.  An opinion regarding aggravation is essential, in the 
Board's opinion, given that, in December 2007, the Veteran's VA 
primary care physician's assistant "suspected it is more likely 
than not [that carpal tunnel syndrome is] progressively worsening 
due to increased use of the upper extremities to assist for his 
lower back pain and bilateral knee pain."  This opinion tends to 
support the Veteran's contentions, but a more specific opinion is 
needed given that the December 2007 opinion considers aggravation 
by both service-connected and nonservice-connected disabilities.  

In addition to an opinion regarding aggravation, the Board feels 
that an opinion is needed regarding whether the Veteran's 
bilateral carpal tunnel syndrome is directly related to military 
service in light of his lay assertions of symptomatology during 
service and medical evidence diagnosing the Veteran with carpal 
tunnel syndrome less than one year post-service.  See McLendon, 
20 Vet. App. at 83 (the element requiring that the evidence 
"indicate" that there "may" be a nexus between a current 
disability and military service is a low threshold and may 
include credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation).  In light of 
the inadequacy of the December 2007 VA examination and the need 
for a opinion regarding direct service connection, a remand is 
necessary to afford the Veteran another VA examination which 
adequately considers the issue(s) raised by the evidence of 
record.  

Vertigo

The Veteran contends that he is entitled to service connection 
for vertigo as such disorder first manifested while he was 
serving on active duty.  In fact, service treatment records 
reflect that he was seen in March 2004 for complaints of 
headaches, dizziness, and feelings of vertigo; the diagnosis was 
stress and vertigo.  A history of dizziness and fainting spells 
is noted on the Veteran's May 2004 separation examination, but no 
diagnosed disorder is provided.  Shortly after separating from 
service, in December 2004, the Veteran was evaluated by the VA 
and although the examiner indicated a diagnosis of vertigo or 
vertiginous migraines, the examiner also noted that the Veteran 
may not have a diagnosable disorder and that his symptoms may be 
associated with his anxiety disorder.  Contemporaneous medical 
evidence reflects continued complaints of dizziness with no 
diagnosis of a vestibular or neurological disorder.  In April 
2010, the Veteran testified that he had not been diagnosed with a 
disorder manifested by dizziness and rocking, including an 
organic vertigo disorder.  

The above evidence, especially the service treatment records and 
the December 2004 VA examination, appears to support the 
Veteran's assertions that he developed symptoms of dizziness and 
rocking during service.  The critical question in this case, 
however, is whether those symptoms represented a diagnosable 
disorder which has been chronic since service, and/or whether his 
symptoms are better described as part of a service-connected 
disability, including adjustment disorder with mixed anxiety and 
depressed mood or migraine headaches.  Since the December 2004 VA 
examination fails to adequately address these questions, a remand 
is necessary to obtain a new examination and opinion.  See Barr 
v. Nicholson, 21 Vet. App. at 311-12.

Claims for Higher Disability Ratings

With regard to the Veteran's service-connected chronic tension 
headaches and right knee patellofemoral chondromalacia, a remand 
is necessary to reevaluate the current level of severity of these 
disabilities.  Such examinations are needed in light of testimony 
at the April 2010 Board hearing that these disabilities have 
significantly worsened since the last VA examination in November 
2007.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran 
is entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination); see also 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to 
assist includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a service-
connected disability has become worse); VAOPGCPREC 11-95 (1995).  

A new VA examination is also necessary to evaluate the Veteran's 
service-connected psychiatric disability, currently described as 
adjustment disorder with mixed anxiety and depressed mood, 
because evidence has been received which suggests that his 
service-connected psychiatric disability has worsened since the 
last VA examination in March 2008.  See id.  Specifically, lay 
statements and contemporaneous treatment records dated since July 
2008 reflect that the Veteran now endorses occasional suicidal 
ideation and, in fact, planned a suicide attempt in approximately 
October 2008 but did not follow through.  There is also evidence 
that he now requires reminders from his wife to remember to bathe 
and groom himself properly.  The March 2008 VA examination report 
and previous mental health treatment records fail to show any of 
this symptomatology.  Thus, this new evidence indicates there may 
be a change in the nature of his disability and a new VA 
examination is therefore necessary in order to fully evaluate his 
disability.  See 38 C.F.R. § 4.2 (2009).

Similarly, the Board finds that a new examination is needed with 
respect to the Veteran's service-connected GERD for the purpose 
of clarifying what gastrointestinal and/or gastroesophageal 
disorders are part of the Veteran's service-connected disability 
picture and what signs and symptoms are associated with his 
service-related disorder(s).  A review of the record reveals that 
the Veteran was awarded service connection for GERD (claimed as 
gastritis) and assigned a 30 percent initial disability rating 
pursuant to the rating criteria found in Diagnostic Code 7346.  
See 38 C.F.R. §§ 4.27, 4.114 (2009).  Diagnostic Code 7346 
pertains to rating a hiatal hernia, but was chosen by the AOJ as 
the most appropriate diagnostic code under which to rate the 
Veteran's signs and symptoms of GERD.  See 38 C.F.R. § 4.20 
(2009) (discussing when and how to rate an unlisted disability 
under an analogous diagnostic code).  Notably, an upper GI series 
conducted in conjunction with the Veteran's December 2004 VA 
examination revealed marked spontaneous GERD and a small sliding-
type hiatal hernia.  The RO, however, did not list a hiatal 
hernia as part of the Veteran's service-connected disability.  

The lay evidence of record reflects that the Veteran has 
complained of number of symptoms which he believes to be a part 
of his service-connected GERD including, burning chest pain (also 
known as pyrosis or heartburn), nausea, vomiting, dyspepsia (also 
known as upset stomach), regurgitation, alternating diarrhea and 
constipation, and frequent bloody stools.  Medical evidence of 
record clearly associates heartburn, dyspepsia, nausea, and 
pyrosis with the Veteran's GERD.  See VA Gastroenterology Consult 
dated in April 2007.  None of the medical evidence, however, 
specifically attributes symptoms such as vomiting or bloody 
stools to GERD, and, as evidenced by the rating criteria 
contained in Diagnostic Code 7346, such symptoms are generally 
associated with a hiatal hernia.  38 C.F.R. § 4.114, Diagnostic 
Code 7346.  

Information as to whether these additional symptoms are 
associated with the Veteran's service-connected disability 
picture is relevant to the current appeal because such evidence 
might entitle the Veteran to a higher disability rating under 
Diagnostic Code 7346.  Id.  Unfortunately, the medical evidence 
of record fails to adequately address whether all of the 
Veteran's reported symptoms are part of his service-connected 
disability, to include whether his hiatal hernia (and all of its 
associated symptoms) may appropriately be considered part of his 
disability picture.  As such, the Board concludes that an 
examination is needed that adequately addresses what signs and 
symptoms represent manifestations of the Veteran's service-
connected GERD.  Additionally, the examination should consider 
whether the Veteran's service-connected disability picture 
includes other gastric disorders, including hiatal hernia, and to 
what extent such disorders are manifested by symptoms not 
associated with GERD, thereby raising the possibility of higher 
and/or separate disability ratings.  See 38 C.F.R. § 4.14 (2009); 
see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
Following this examination, the agency of original jurisdiction 
(AOJ) should consider whether the Veteran's disability picture is 
most accurately encompassed only by GERD and its signs and 
symptoms, or whether other gastric disorders, including hiatal 
hernia, should also be evaluated.  

TDIU

The Veteran has asserted throughout this appeal that he is 
unemployable due to both his physical and mental disabilities.  
Social Security Administration records reflect that he was deemed 
unemployable as of June 2007 due to his service-connected 
psychiatric disability and nonservice-connected lumbar spine 
disorder.  At various times during this appeal, VA examiners have 
considered the impact a particular service-connected disability 
has on the Veteran's occupational functioning.  At no time, 
however, has an opinion been obtained as to the cumulative effect 
of the Veteran's service-connected disabilities on his ability to 
perform various types of labor, including sedentary, light-duty, 
and labor intensive employment.  Because this is the issue before 
the Board for appellate review, an examination is warranted to 
address this question.  See 38 U.S.C.A. § 5103A(d).  

Additional Development Needed

As a final note, the Veteran testified at the April 2010 Board 
hearing that he continues to receive treatment for his service-
connected disabilities through the Malcom Randall VA Medical 
Center (MC) (Ocala Community-Based Outpatient Clinic (CBOC)).  He 
also indicated that he was turned down for VA's vocational 
rehabilitation services as a result of his disabilities.  Since 
VA records are considered in the constructive possession of VA 
adjudicators, the AOJ should obtain any outstanding VA treatment 
records dated since April 2009, the last date for which VA 
treatment records were previously obtained, as well as any 
records associated with a vocational rehabilitation file.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992);  see also 38 
U.S.C.A. § 5103A(b) (West 2002 & Supp. 2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from the 
Malcom Randall VAMC, to include the Ocala 
CBOC, for the period from April 2009 through 
the present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought do 
not exist or that further efforts to obtain 
those records would be futile.

2.  Obtain any records pertaining to the 
Veteran's request for vocational 
rehabilitation services.  

3.  Any attempts to retrieve any VA and non-VA 
records as described above, or any other 
outstanding evidence, should be documented in 
the claims file.  Furthermore, if such 
attempts are unsuccessful, the AOJ should 
notify the Veteran that it was unable to 
obtain such evidence, describe the steps taken 
by the AOJ to obtain the evidence, and notify 
the Veteran that it is ultimately his 
responsibility to furnish the evidence in 
support of his claim.  

4.  After the above has been accomplished and 
any outstanding treatment records have been 
associated with the claims folder, schedule 
the Veteran for a VA examination for the 
specific purpose of evaluating the nature and 
etiology of any current left knee 
disorder(s).  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims file 
was reviewed in connection with the 
examination.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should identify any current left knee 
disorder(s), providing a diagnosis for all 
disorder(s) identified.  The examiner should 
then provide answers to the following 
questions.  A rationale which considers the 
clinical and lay evidence of record should 
accompany any opinion(s) provided in the 
report.  

   (a) Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any identified left knee disorder is 
etiologically related to the Veteran's 
military service, to include any complaints 
of left knee soreness noted in May 2004 
following an incident with an electric 
vehicle.  
	
   (b) Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any identified left knee disorder is due 
to (caused by) or aggravated by (permanently 
worsened by) the Veteran's service-connected 
right knee patellofemoral chondromalacia with 
degenerative findings, to include any 
relationship created by an altered gait.  

5.  After the above has been accomplished and 
any outstanding treatment records have been 
associated with the claims folder, schedule 
the Veteran for a VA examination for the 
specific purpose of evaluating the nature and 
etiology of any current lumbar spine 
disorder(s) to determine whether any part of 
his current complaints are related to an in-
service injury.  The claims file, including a 
copy of this REMAND, must be made available 
to the examiner for review, and the 
examination report should reflect that the 
claims file was reviewed in connection with 
the examination.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should identify any current lumbar spine 
disorder(s), providing a diagnosis for all 
disorder(s) identified.  The examiner should 
then provide answers to the following 
questions.  A rationale which considers the 
clinical and lay evidence of record should 
accompany any opinion(s) provided in the 
report.  

   (a) Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any current lumbar spine disorder is 
etiologically related to the Veteran's 
military service, to include any back pain 
complaints following a motor vehicle accident 
in late-2003 (as described in the lay 
evidence of record).  The Board acknowledges 
that the Veteran was involved in a motor 
vehicle accident in May 2005 in which he 
complained of back pain.  However, service 
connection may be warranted for a chronic 
back disorder even if only a portion of his 
current disorder is attributable to service.  
Thus, the examiner's opinion should consider 
whether any part of his current back disorder 
is causally related to service.
	
   (b) Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any current lumbar spine disorder is due 
to (caused by) or aggravated by (permanently 
worsened by) the Veteran's service-connected 
right knee patellofemoral chondromalacia with 
degenerative findings, to include any 
relationship created by an altered gait.
   
6.  After the above has been accomplished and 
any outstanding treatment records have been 
associated with the claims folder, schedule 
the Veteran for a VA examination for the 
specific purpose of evaluating the nature and 
etiology of bilateral carpal tunnel syndrome.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims file 
was reviewed in connection with the 
examination.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should answer the following questions.  A 
rationale which considers the clinical and 
lay evidence of record should accompany any 
opinion(s) provided in the report.  

   (a) Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any current carpal tunnel syndrome 
(right and/or left) is etiologically related 
to the Veteran's military service.  The 
examiner should consider the Veteran's lay 
assertions of symptoms during service as well 
as evidence of a diagnosis less than one year 
following service separation.  
	
   (b) Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any carpal tunnel syndrome (right and/or 
left) is aggravated by (permanently worsened 
by) the Veteran's service-connected right 
knee chondromalacia patella with degenerative 
findings, to include any permanent 
aggravation resulting from increased use of 
the upper extremities to assist in ambulation 
affected by his right knee.  

7.  After the above has been accomplished and 
any outstanding treatment records have been 
associated with the claims folder, schedule 
the Veteran for a VA examination for the 
specific purpose of evaluating the nature and 
etiology of any current chronic disorder(s) 
manifested by dizziness and rocking, 
including vertigo.  The claims file, 
including a copy of this REMAND, must be made 
available to the examiner for review, and the 
examination report should reflect that the 
claims file was reviewed in connection with 
the examination.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should identify any current disorder(s) 
manifested by symptoms of dizziness and 
rocking, including vertigo, providing a 
diagnosis for all disorder(s) identified.  
The examiner should then indicate whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent), that any identified 
disorder is etiologically related to the 
Veteran's military service, to include his 
in-service complaints of dizziness/rocking 
and diagnosis of vertigo.  If the examiner 
finds that the Veteran does not have a 
diagnosed disorder, then he/she should, at a 
minimum, indicate whether the Veteran's 
symptoms of dizziness and rocking are 
associated with any of his service-connected 
disabilities, including adjustment disorder 
with mixed anxiety and depressed mood and/or 
chronic tension headaches.  A rationale which 
considers the clinical and lay evidence of 
record should accompany any opinion(s) 
provided in the report.  
	
8.  After the above has been accomplished and 
any outstanding treatment records have been 
associated with the claims folder, schedule 
the Veteran for a VA psychiatric examination 
to determine the current degree of severity 
of his service-connected psychiatric 
disability (currently described as adjustment 
disorder with mixed anxiety and depressed 
mood, but previously described as adjustment 
disorder with posttraumatic stress disorder).  
The claims file, to include a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
completed.  The examiner should identify the 
nature, frequency, and severity of all 
current manifestations of his psychiatric 
disability.  The examination report should 
include a full psychiatric diagnostic 
assessment including a Global Assessment of 
Functioning (GAF) score on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, and 
occupational functioning which support the 
score.  The examiner should specifically 
comment on the impact of the Veteran's 
psychiatric disability upon his social and 
industrial activities, including what types 
of employment activities are limited because 
of the Veteran's disability and what types of 
employment, if any, are feasible given his 
functional impairment.  A rationale which 
considers the clinical and lay evidence of 
record should accompany any opinion(s) 
provided in the report.  

9.  After the above has been accomplished and 
any outstanding treatment records have been 
associated with the claims folder, schedule 
the Veteran for a VA neurological examination 
to determine the current degree of severity 
of his service-connected chronic tension 
headaches.  The claims file, to include a 
copy of this REMAND, must be made available 
to the examiner for review, and the 
examination report should reflect that such 
review was completed.  The examiner should 
identify the nature, frequency, and severity 
of all current manifestations of his headache 
disability.  The examiner should indicate if, 
and how often, the Veteran experiences 
"completely prostrating and prolonged 
attacks."  The examiner should also note 
whether the Veteran's service-connected 
headaches are of sufficient severity and 
frequency as to result in severe economic 
inadaptability, describing what types of 
employment may be precluded as a result of 
the Veteran's headache symptoms.  A rationale 
which considers the clinical and lay evidence 
of record should accompany any opinion(s) 
provided in the report.  

10.  After the above has been accomplished 
and any outstanding treatment records have 
been associated with the claims folder, 
schedule the Veteran for a VA orthopedic 
examination for the purposes of ascertaining 
the current severity and manifestations of 
his service-connected right knee 
patellofemoral chondromalacia with 
degenerative findings.  The claims file, 
including a copy of this REMAND, must be made 
available to the examiner, and the 
examination report should reflect that the 
claims file was reviewed in conjunction with 
the examination.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should describe all manifestations 
of the Veteran's right knee patellofemoral 
chondromalacia, including whether there is 
any evidence of ankylosis, subluxation, 
lateral instability, "locking," or effusion 
into the joint.  In accordance with 38 C.F.R. 
§§ 4.40, 4.45, VAOPGCPREC 36-97, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the 
examiner should also address any weakened 
movement, including weakened movement against 
varying resistance, excess fatigability with 
use, incoordination, painful motion, pain 
with use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  The examiner should accurately 
measure and report where any recorded 
pain begins and ends when measuring 
range of motion.  If the Veteran describes 
flare-ups of pain, the examiner should offer 
an opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, express 
this in terms of additional degrees of 
limitation of motion during the flare-ups.  
Finally, the examiner should describe any 
occupational impairment associated with the 
Veteran's service-connected knee disability.  
The examiner should expressly describe what 
types of employment activities are limited 
because of the Veteran's service-connected 
right knee disability and what types of 
employment, if any, are feasible given the 
Veteran's functional impairment.  A rationale 
which considers the clinical and lay evidence 
of record should accompany any opinion(s) 
provided in the report.  

11.  After the above has been accomplished 
and any outstanding treatment records have 
been associated with the claims folder, 
schedule the Veteran for a 
gastrointestinal/gastroesophageal disorder 
examination to determine the nature and 
severity of his service-connected GERD.  The 
claims folder, including a copy of this 
REMAND, must be provided to the examiner, and 
the examination report should reflect that a 
review of the claims folder was completed in 
conjunction with the examination.  Any 
necessary tests should be performed.  A 
rationale which considers the clinical and 
lay evidence of record should accompany any 
opinion(s) provided in the report.  Following 
a review of the claims file and an 
examination of the Veteran, the examiner 
should:

   (a) Describe any symptoms and 
manifestations associated with the Veteran's 
service-connected GERD.  The examiner should 
specifically discuss whether the Veteran's 
GERD is manifested by symptomatology such as 
diarrhea and constipation, vomiting, material 
weight loss, hematemesis, and/or melena with 
moderate anemia.  The examiner should also 
describe any occupational impairment 
associated with the Veteran's service-
connected GERD.  
   
   (b) Identify any other gastrointestinal 
and/or gastroesophageal disorder(s) the 
Veteran exhibits, including hiatal hernia, 
and discuss what symptoms are associated with 
each disorder including diarrhea and 
constipation, vomiting, material weight loss, 
hematemesis, and/or melena with moderate 
anemia.  The examiner should also describe 
any occupational impairment associated with 
these additional gastric disorder(s).  

	(c) Provide an opinion as to whether any 
additional gastrointestinal and/or 
gastroesophageal disorder(s) identified, 
including hiatal hernia, is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 
50 percent) etiologically related to the 
symptoms experienced by the Veteran during 
active duty service or are associated with 
his service-connected GERD (caused by or 
chronically worsened by GERD).  

12.  Following completion of the above 
development (and any other development deemed 
necessary), the AOJ should review the 
expanded record and consider adjudication of 
the issues discussed below.  If the AOJ 
determines that any benefit(s) should be 
granted based on its review of the expanded 
record, it should issue a rating decision as 
to such issue.

	(a) Determine whether service connection 
is warranted for any of the Veteran's claimed 
disorders (left knee disorder, lumbar spine 
disorder, dizziness/vertigo, and bilateral 
carpal tunnel syndrome).

	(b) Evaluate whether the Veteran's 
service-connected disability picture is most 
appropriately encompassed only by GERD and 
its signs and symptoms, or whether other 
gastric disorders, including hiatal hernia, 
should also be evaluated as part of his 
disability picture.  

	(c) Consider whether TDIU may be awarded 
on the basis of the evidence of record at 
such time.  

13.  After considering whether service 
connection should be awarded for any 
additional disabilities and provided that 
TDIU has not been awarded, schedule the 
Veteran for a TDIU examination.  The examiner 
must be provided with the entire claims file, 
including a copy of this REMAND, a list of 
the Veteran's service-connected disabilities, 
and any VA examination reports obtained in 
conjunction with this REMAND.  The 
examination report should reflect that a 
review of the claims file was completed.  The 
examiner should evaluate all of the Veteran's 
service-connected disabilities, obtaining any 
specialty examinations (e.g., psychiatric) if 
necessary.  After completing an examination 
of the Veteran, reviewing the record, and 
reviewing any specialty examinations 
obtained, the VA physician should discuss 
what functional limitations the Veteran 
experiences as a result of the cumulative 
effect of his service-connected disabilities 
and what impact, if any, these have on the 
Veteran's occupational functioning.  The 
examiner should describe if and how the 
Veteran's service-connected disabilities 
might impact his ability to perform 
sedentary, light-duty, and labor-intensive 
employment.  A rationale which considers the 
clinical and lay evidence of record should 
accompany any opinion(s) provided in the 
report.  

14.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

15.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient to 
warrant entitlement to the benefits sought.  
Unless the benefits sought on appeal are 
granted, the Veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


